Exhibit 10.1




ELEVENTH AMENDMENT TO LEASE
THIS ELEVENTH AMENDMENT TO LEASE (“Eleventh Amendment”) is made and entered into
as of the 11th day of March, 2020 by and between COPLEY PLACE ASSOCIATES, LLC, a
Delaware limited liability company (the “Landlord”), and WAYFAIR LLC, a Delaware
limited liability company (the “Tenant”).
Reference is made to the following:
A.That certain lease (“Original Lease”) dated as of April 18, 2013, by and
between Landlord, and Tenant as amended by a First Amendment to Lease (“First
Amendment”) dated as of February 11, 2014, and a Second Amendment to Lease
(“Second Amendment”) dated as of October 24, 2014, and a Third Amendment to
Lease dated as of October 8, 2015 (“Third Amendment”), and a Fourth Amendment to
Lease dated as of February 3, 2016 (“Fourth Amendment”), and a letter agreement
dated as of July 28, 2016 (the “Letter Agreement”), and a Fifth Amendment to
Lease dated as of July 29, 2016 (“Fifth Amendment”), and a Sixth Amendment to
Lease dated as of February 22, 2017 (“Sixth Amendment”) and a Seventh Amendment
to Lease dated as of August 14, 2017 (“Seventh Amendment”), and an Eighth
Amendment to Lease dated as of November 14, 2017 (“Eighth Amendment”), and a
Ninth Amendment to Lease dated as of November 13, 2018 (“Ninth Amendment”), and
a Tenth Amendment to Lease dated as of October 10, 2019 (“Tenth Amendment”) (the
Original Lease as amended by the First Amendment, the Second Amendment, the
Fourth Amendment, the Letter Agreement, the Fifth Amendment, the Sixth
Amendment, the Seventh Amendment, the Eighth Amendment, the Ninth Amendment and
the Tenth Amendment is referred to herein as the “Lease”) relating to space in
the Office Section of the Building containing 881,660 rentable square feet,
known as Copley Place, in Boston, Suffolk County, Massachusetts, consisting of
approximately 745,035 rentable square feet of space on the First, Second, Third,
Fourth, Fifth, Sixth and Seventh Floors of Four Copley Place and on the First,
Second, Third, Fourth, Fifth and Sixth Floors of Three Copley Place and on the
First, Third, Fifth, Sixth and Seventh Floors of One Copley Place and on the
Third, Fourth, Fifth, Sixth and Seventh Floors of Two Copley Place
(collectively, the “Current Premises”); and
B.Landlord has available or will have available for lease additional space in
the Building; and
C.Tenant has agreed to lease from Landlord such additional space in the Building
on the terms and conditions set forth below; and
D.Each capitalized term used in this Eleventh Amendment without definition or
reference to a specific amendment to the Original Lease shall have the meaning
ascribed to such term in the Original Lease.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
to amend the Lease and otherwise agree as follows:
1.Increase in Premises Demised under the Lease. The Current Premises shall be
increased by the addition thereto of the space (the “Amendment 11 Expansion
Space”) described on Exhibit A attached hereto as of the Add to Premises Date
set forth in Exhibit A hereto. The Amendment 11 Expansion Space, which contains
approximately 24,147 rentable square feet, are shown on plans attached hereto as
Exhibit B.




--------------------------------------------------------------------------------




2.    Base Rent. Base Rent for the Amendment 11 Expansion Space, and the date as
of which Base Rent for the Amendment 11 Expansion Space commences, shall be as
set forth on Exhibit C attached hereto and made a part hereof.
3.    Proportionate Shares.
(a)
Section 1.12 of the Lease is amended to read in its entirety:

1.12 Operating Expense
 
Base Year:
As to the Premises other than the Fifth Expansion Spaces, the Calendar Year
2014.
As to the Fifth Expansion Spaces, the Calendar Year 2016.
As to Amendment 5 Expansion Spaces, Amendment 6 Expansion Spaces and Amendment 8
Expansion Spaces, the Calendar Year 2018.
As to the Amendment 10 Expansion Space, the Calendar Year 2021.
As to the Amendment 11 Expansion Space, the Calendar Year 2026.



(b)
Section 1.14 of the Lease is amended to read in its entirety:

1.14 Tax Base Year:
As to the Premises other than the Fifth Expansion Spaces, the Calendar Year
2014.
As to the Fifth Expansion Spaces, the tax fiscal year July 1, 2016 to June 30,
2017.
As to Amendment 5 Expansion Spaces, the tax fiscal year July 1, 2017 to June 30,
2018.
As to Amendment 6 Expansion Spaces and Amendment 8 Expansion Spaces, the tax
fiscal year July 1, 2018 to June 30, 2019.
As to the Amendment 10 Expansion Space, the tax fiscal year July 1, 2020 to June
30, 2021.
As to the Amendment 11 Expansion Space, the tax fiscal year July 1, 2026 to June
30, 2027.



(c)
Section 1.16 of the Lease is amended to read in its entirety:





--------------------------------------------------------------------------------




1.16 Tenant’s Proportionate
 
Tax Share:
33.25 % for the Premises (computed on the basis of 95% occupancy) consisting of
278,534 rentable square feet, exclusive of the Fifth Expansion Spaces.
11.22% for the Fifth Expansion Spaces (computed on the basis of 95% occupancy).
19.52% for the Amendment 5 Expansion Spaces (computed on the basis of 95%
occupancy).
13.22% for the Amendment 6 Expansion Spaces (computed on the basis of 95%
occupancy).
8.13% for the Amendment 8 Expansion Spaces (computed on the basis of 95%
occupancy).
2.59% for the Amendment 10 Expansion Space (computed on the basis of 95%
occupancy).
2.88% for the Amendment 11 Expansion Space (computed on the basis of 95%
occupancy).



(d)
Section 1.17 of the Lease is amended to read in its entirety:

1.17 Tenant’s Proportionate
 
Expense Share:
33.25% for the Premises (computed on the basis of 95% occupancy) consisting of
278,534 rentable square feet, exclusive of the Fifth Expansion Spaces.
11.22% for the Fifth Expansion Spaces Premises (computed on the basis of 95%
occupancy).
19.52% for the Amendment 5 Expansion Spaces (computed on the basis of 95%
occupancy).
13.22% for the Amendment 6 Expansion Spaces (computed on the basis of 95%
occupancy).
8.13% for the Amendment 8 Expansion Spaces (computed on the basis of 95%
occupancy).
2.59% for the Amendment 10 Expansion Space (computed on the basis of 95%
occupancy).
2.88% for the Amendment 11 Expansion Space (computed on the basis of 95%
occupancy).



4.    Condition of Amendment 11 Expansion Space.
(a)
The Amendment 11 Expansion Space shall be delivered to Tenant as of January 1,
2026, in as-is, where-is condition with no work of any sort to be performed by
Landlord in connection with Tenant’s initial occupancy of the Amendment 11
Expansion Space. Landlord shall have no responsibility for any condition or





--------------------------------------------------------------------------------




construction within the Amendment 11 Expansion Space or for any condition above
the finished ceilings except with regard to utilities and conduits serving
premises other than the Premises, except that the foregoing shall not relieve
Landlord from its obligations to deliver the Premises with all base Building
systems operational at the Premises and to repair and maintain the Building
components described in Section 8.02 of the Original Lease (as the same may be
amended from time to time) in accordance with and subject to said Section 8.02
of the Original Lease (as the same may be amended from time to time). Subject to
the foregoing, the obligations of Landlord under Exhibit B-2 of the Original
Lease shall not be applicable to the Amendment 11 Expansion Space nor shall
Tenant have any right to any Allowance with respect to the Amendment 11
Expansion Space under Article 38 of the Original Lease. Tenant shall be
responsible for any demolition of the Amendment 11 Expansion Space and for any
construction therein required to prepare the Amendment 11 Expansion Space for
Tenant’s occupancy, for installation of telecommunications, business equipment
and furniture (all of which shall be subject to the terms and conditions of the
Lease regarding Alterations as if the Amendment 11 Expansion Space was a part of
the Premises) and for all costs in connection therewith including without
limitation, electricity used incident to such demolition and construction
therein. Without limiting the generality of the foregoing, all work necessary to
prepare the Amendment 11 Expansion Space for Tenant’s occupancy shall be
performed at Tenant’s sole cost and expense, in accordance with the applicable
provisions of the Lease. Furthermore, if any alterations or modifications to the
Building are required under applicable Legal Requirements by reason of the
density of Tenant’s usage if in excess of ordinary office-related use or the
Alterations made by Tenant to the Amendment 11 Expansion Space which are not
ordinary office leasehold improvements, the cost of such Building modifications
(including, without limitation, to bathrooms) shall be paid by Tenant.
(b)
Solely for the purpose of determining Tenant’s obligations with respect to
restoration of the Premises at the end of the Term, all Alterations existing in
the Amendment 11 Expansion Space on the Add to Premises Date set forth in
Exhibit A hereto and/or made by Tenant after such date to prepare the Amendment
11 Expansion Space for Tenant’s occupancy shall be deemed “Initial Alterations”;
accordingly, Tenant shall not be required to remove or restore any of such
Alterations (or Alterations that were comparable replacements thereof) whether
or not the same are Specialty Alterations. Tenant shall not be required to pay
Landlord for the use of elevators and hoists during the making of initial
Alterations to the Amendment 11 Expansion Space.

5.    Letter of Credit. Tenant agrees, on or before January 1, 2026 to increase
the Letter of Credit Amount to $8,084,716.20. Section 1.21 of the Lease (as
previously amended) is hereby amended accordingly.
6.    Fifth Amendment Right of First Offer. Tenant hereby acknowledges that the
terms and conditions of its right of first offer under Section 9 of the Fifth
Amendment shall not apply to the leasing of the Amendment 11 Expansion Space
contemplated under this Eleventh Amendment; provided, however, that Tenant’s
rights under said Section 9 of the Fifth Amendment shall remain in full force
and effect with respect to all of the other space described therein.
7.    Brokerage. Tenant represents that Tenant has dealt with (and only with)
CBRE as broker in connection with this Eleventh Amendment, and that insofar as
Tenant knows, no other broker negotiated




--------------------------------------------------------------------------------




this Eleventh Amendment or is entitled to any commission in connection
therewith. Tenant agrees to indemnify, defend and hold harmless Landlord its
employees and agents from and against any claims made by any broker or finder
other than the broker described above for a commission or fee in connection with
this Eleventh Amendment or any sublease hereunder (but nothing herein shall be
construed as permitting any such sublease) provided that Landlord has not in
fact retained such broker or finder. Landlord agrees to indemnify, defend and
hold harmless Tenant, its employees and agents from and against any claims made
by any broker or finder named above or any other broker claiming to have earned
a commission or fee in connection with this Eleventh Amendment, provided Tenant
has not in fact retained such broker or finder. In addition, Landlord shall pay
the fees of CBRE with respect to this Eleventh Amendment in accordance with a
separate agreement with such broker.
8.    Amendment to Lease; Early Effectuation of Add to Premises Date. As of the
date of this Eleventh Amendment, Tenant has entered into a sublease for the
Amendment 11 Expansion Space pursuant to that certain Sublease Agreement dated
as of even date herewith, by and between Tenant, as subtenant, and AIR WORLDWIDE
CORPORATION, a Delaware corporation (“Sublandlord”) (the “Sublease”). The
Sublease, which required Landlord’s consent, was consented to by Landlord in
that certain Consent to Sublease dated as of as of even date herewith, by and
between Landlord, Tenant, as subtenant, and Sublandlord (the “Consent”).
Pursuant to the Consent, Landlord has the following rights in the event of an
Uncured Tenant Default (as defined in the Consent): the right to (a) terminate
the Sublease, (b) elect to receive and collect, directly from Tenant, as
subtenant, all sublease rent and any other sums owing and to be owed under the
Sublease, or (c) elect to succeed to Sublandlord’s interest in the Sublease and
cause Tenant, as subtenant, to attorn to Landlord. The parties agree that, in
the event of an Uncured Tenant Default and provided (i) the Lease is still in
full force and effect, and (ii) Tenant is not in monetary default or material
non-monetary default under the Lease which has continued beyond applicable
notice and cure periods, if Landlord elects to exercise its right to terminate
the Sublease then, prior to or simultaneously with doing so, Landlord and Tenant
shall enter into an amendment to the Lease whereby the Add to Premises Date
shall be amended to reflect that such date shall be the date immediately
following the termination date of the Sublease.
9.    Miscellaneous.
(a)
This Eleventh Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements.

(b)
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

(c)
In the case of any inconsistency between the provisions of the Lease and this
Eleventh Amendment, the provisions of this Eleventh Amendment shall govern and
control.

(d)
Submission of this Eleventh Amendment by Landlord is not an offer to enter into
this Eleventh Amendment, but rather is a solicitation for such an offer by
Tenant. Neither party shall be bound by this Eleventh Amendment until such party
has executed and delivered the same to the other party.

[Signatures appear on the next succeeding page]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Landlord and Tenant have caused this document to be executed
under seal as of the date first above written.




LANDLORD:
COPLEY PLACE ASSOCIATES, LLC,
a Delaware limited liability company


By:
SPG COPLEY ASSOCIATES, LLC,

a Delaware limited liability company,
its managing member




By:    ________/s/ John Rulli_____________________
Name:    __John Rulli_____________________________
Title:    President of Malls – Chief Administrative Officer


TENANT:
WAYFAIR LLC,
a Delaware limited liability company




By:    ___/s/ Enrique Colbert______________
Name:    ____Enrique Colbert_______________
Title:
___General Counsel_______________, and not individually
hereunto duly authorized









--------------------------------------------------------------------------------




Exhibit A
Amendment 11 Expansion Space




TOWER
FLOOR
RENTABLE SQUARE FOOTAGE
ADD TO PREMISES DATE
One
5
24,147
January 1, 2026







--------------------------------------------------------------------------------





Exhibit B
Floor Plans of Amendment 11 Expansion Space







--------------------------------------------------------------------------------








Exhibit C
Base Rent for Amendment 11 Expansion Space


 
Period


Annual Base Rent
Per Rentable
Square Foot
Annual Base Rent
Monthly
Installment of
Annual Base Rent (proportionately for any partial month)
January 1, 2026 through May 31, 2026
$49.00
$493,001.25
(Partial Year – 5 months)
$98,600.25
June 1, 2026 through May 31, 2027
$50.00
$1,207,350.00
$100,612.50
June 1, 2027 through December 31, 2027
$51.00
$718,373.25
(Partial Year – 7 months)
$102,624.75








